Citation Nr: 1439088	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran served on active duty from April 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that continued a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  The January 2010 rating decision also denied the Veteran's service connection claim for a low back disability.  He subsequently filed a notice of disagreement (NOD) as to both issues, and the RO issued a statement of the case in April 2011.  In May 2011, the Veteran limited his substantive appeal only to the increased rating claim.  As such, the service connection claim is not before the Board at this time.

A review of the paperless claims processing system (Virtual VA and Veterans Benefits Management System (VBMS)) reveals the July 2014 Appellant's Brief; there are no additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Board finds that a remand is warranted in order for the Veteran to be afforded a new VA examination.  The Veteran's last VA examination for his service-connected bilateral hearing loss was in January 2009 and the Veteran and his representative have indicated in subsequent statements that his hearing loss disability has increased in severity since such examination.  See January 2010 NOD; May 2011 substantive appeal; July 2011 Representative's statement; and July 2014 Appellant's Brief.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected bilateral hearing loss.

Finally, although the Veteran has not identified any current treatment (private or VA) relevant to his hearing loss disability, given the time that will pass during the processing of this remand, any updated VA treatment records pertinent to the Veteran's bilateral hearing loss should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records pertinent to the bilateral hearing loss disability.  VA records dated through November 2010 from the Florida VA Healthcare systems are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain any records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following receipt of any additional records, schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his service-connected bilateral hearing loss.  The contents of the claims file (paper and electronic) must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

3.  Thereafter, review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for the scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



